Exhibit 10.10

THE WESTERN UNION COMPANY

2006 LONG-TERM INCENTIVE PLAN

(As Amended and Restated on February 17, 2009)

I. INTRODUCTION

1.1. Purposes. The purposes of The Western Union Company 2006 Long-Term
Incentive Plan, as amended and restated on February 17, 2009, (the “Plan”) are
(i) to advance the interests of The Western Union Company (the “Company”) by
attracting and retaining high caliber employees, and other key individuals who
perform services for the Company, a Subsidiary or an Affiliate, (ii) to align
the interests of the Company’s stockholders and recipients of awards under this
Plan by increasing the proprietary interest of such recipients in the Company’s
growth and success and (iii) to motivate award recipients to act in the
long-term best interests of the Company and its stockholders.

1.2. Definitions.

“2006 LTIP” shall mean The Western Union Company 2006 Long-Term Incentive Plan
as adopted on September 28, 2006 by First Data in its capacity as the sole
stockholder of the Company.

“Affiliate” shall mean any entity of which the Company owns or controls,
directly or indirectly, less than 50% but at least 20% of the outstanding shares
of stock normally entitled to vote for the election of directors (or comparable
equity participation and voting power).

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award and shall include any terms
and conditions that may apply to such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.

“Bonus Stock Award” shall mean an award of Bonus Stock.

“Cause” shall mean the willful and continued failure to substantially perform
the duties assigned by the Company, a Subsidiary or an Affiliate (other than a
failure resulting from the award recipient’s Disability), the willful engaging
in conduct which is demonstrably injurious to the Company, a Subsidiary or an
Affiliate (monetarily or otherwise), any act of dishonesty, the commission of a
felony, the continued failure to meet performance standards, excessive
absenteeism, or a significant violation of any statutory or common law duty of
loyalty to the Company, a Subsidiary or an Affiliate.



--------------------------------------------------------------------------------

“Change in Control” shall mean:

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 25% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition; provided further, that for purposes of clause
(B), if any Person (other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 25% or more of
the Outstanding Common Stock or 25% or more of the Outstanding Voting Securities
by reason of an acquisition by the Company, and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

(b) The cessation of individuals, who constitute the Board (the “Incumbent
Board”) as of the date this Plan is adopted by the Board, to constitute at least
a majority of such Incumbent Board; provided that any individual who becomes a
director of the Company subsequent to the date this Plan is approved by the
Board whose election, or nomination for election by the Company’s stockholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board shall be deemed a member of the Incumbent Board; and
provided further, that any individual who was initially elected as a director of
the Company as a result of an actual or threatened solicitation by a Person
other than the Board for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 25% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

- 2 -



--------------------------------------------------------------------------------

(d) the consummation of a plan of complete liquidation or dissolution of the
Company.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

“Committee” shall mean the Compensation and Benefits Committee of the Board or
its delegate, or any other committee comprised entirely of “non-employee”
directors within the meaning of Section 16 of the Exchange Act that the Board
may designate to administer this Plan.

“Common Stock” shall mean the common stock of the Company.

“Company” has the meaning specified in Section 1.1.

“Corporate Transaction” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.

“Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities due to a physical or
mental condition (i) that would entitle such holder to benefits under the
Company’s Long-Term Disability Plan (or similar disability plan of the Company,
a Subsidiary or an Affiliate in which such holder is a participant) or if the
Committee deems it relevant, any disability rights provided as a matter of local
law or (ii) if such holder is not eligible for long-term disability benefits
under any plan sponsored by the Company, a Subsidiary, or an Affiliate, that
would, as determined by the Committee, entitle such holder to benefits under the
Company’s Long-Term Disability Plan if such holder were eligible therefor. In
the case of Incentive Stock Options, the term “Disability” shall have the same
meaning as “Permanent and Total Disability” as such term is defined in this
Section 1.2.

“Employee Matters Agreement” shall mean the agreement entered into by the
Company and First Data as of September 29, 2006.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Fair Market Value” shall mean the closing price of a share of Common Stock as
reported on the New York Stock Exchange trading on a “when issued” basis or in
the New York Stock Exchange Composite Transactions, as the case may be, on the
date as of which such value is being determined; provided, however, that if
there shall be no reported transactions for such date, Fair Market Value shall
be based on the appropriate closing price on the next preceding date for which
transactions were reported; and provided further that if Fair Market Value for
any date cannot be so determined, Fair Market Value shall be determined by the
Committee by whatever means or method as the Committee, in the good faith
exercise of its discretion, shall at such time deem appropriate. Notwithstanding
the preceding sentence, solely for purposes of determining an award holder’s tax
payment obligations under Section 5.5, in lieu of the definition of Fair Market
Value in the preceding sentence, the Committee may determine that Fair Market
Value shall mean the average of the high and low transaction prices of a share
of Common Stock as reported in the New York Stock Exchange Composite
Transactions on the date as of which such value is being determined or, if there
shall be no reported transactions for such date, on the next preceding date for
which transactions were reported.

 

- 3 -



--------------------------------------------------------------------------------

“Family Entity” shall mean a trust in which one or more Family Members have more
than fifty percent of the beneficial interest, a foundation in which the award
holder and/or one or more Family Members control the management of assets and
any other entity in which the award holder and/or one or more Family Members own
more than fifty percent of the voting interests.

“Family Member” shall mean an award holder’s spouse, parent, child, stepchild,
grandchild, sibling, mother or father-in-law, son or daughter-in-law,
stepparent, grandparent, former spouse, niece, nephew or brother or
sister-in-law, including adoptive relationships, or any person sharing the award
holder’s household (other than a tenant or employee).

“First Data” shall mean First Data Corporation, including any subsidiary or
affiliate thereof. A subsidiary of First Data Corporation shall mean any entity
of which First Data Corporation owns or controls, directly or indirectly, 50% or
more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power). An
affiliate of First Data Corporation shall mean any entity of which First Data
Corporation owns or controls, directly or indirectly, less than 50% of the
outstanding shares of stock normally entitled to vote for the election of
directors (or comparable equity participation and voting power).

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Incumbent Board” shall have the meaning set forth in the definition of “Change
in Control” in this Section 1.2.

“Mature Shares” shall mean previously-acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

“Nonqualified Stock Option” shall mean an option (including a Purchased Stock
Option) to purchase shares of Common Stock which is not an Incentive Stock
Option.

“Outstanding Common Stock” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.

“Outstanding Voting Securities” shall have the meaning set forth in the
definition of “Change in Control” in this Section 1.2.

 

- 4 -



--------------------------------------------------------------------------------

“Performance Grant” shall mean an award conferring a right, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, to receive shares of Common Stock, Restricted Stock, Restricted Stock
Units, cash, or any combination thereof, as determined by the Committee or as
evidenced in the Agreement relating to such Performance Grant.

“Performance Measures” shall mean the criteria and objectives that may be
established by the Committee, which must be satisfied or met (i) as a condition
to the exercisability of all or a portion of a Stock Option or SAR, (ii) as a
condition to the grant of a Stock Award or (iii) during the applicable
Restriction Period or Performance Period as a condition to the holder’s receipt,
in the case of a Stock Award, of the shares of Common Stock subject to such
award and/or of payment with respect to such award, or, in the case of a
Performance Grant, of the shares of Common Stock, Restricted Stock or Restricted
Stock Units subject to such award and/or of payment with respect to such award.
Such criteria and objectives may include one or more of the following: the
attainment by a share of Common Stock of a specified value within or for a
specified period of time, earnings per share, earnings before interest expense
and taxes, return to stockholders (including dividends), return on equity,
earnings, revenues, cash flow or cost reduction goals, operating income, pretax
return on total capital, economic value added, or any combination of the
foregoing. Such criteria and objectives may relate to results obtained by the
individual, the Company, a Subsidiary, an Affiliate, or any business unit or
division thereof, or may apply to results obtained relative to a specific
industry or a specific index. If the Committee desires that compensation payable
pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first quarter of the Performance Period or Restriction
Period, as applicable (or such other time designated by the United States
Internal Revenue Service) and (ii) shall satisfy all other applicable
requirements imposed under United States Treasury Regulations promulgated under
Section 162(m) of the Code, including the requirement that such Performance
Measures be stated in terms of an objective formula or standard.

“Performance Period” shall mean any period designated by the Committee or
specified in an Agreement during which the Performance Measures applicable to a
Performance Grant shall be measured.

“Permanent and Total Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code or any successor thereto.

“Person” shall have the meaning set forth in the definition of “Change in
Control” set forth in this Section 1.2.

“Plan” shall have the meaning set forth in Section 1.1.

“Plan Share Limit” shall have the meaning set forth in Section 1.5.

“Post-Termination Exercise Period” shall mean the period specified in or
pursuant to Section 2.3(a), Section 2.3(b), Section 2.3(d) or Section 2.3(e)
following termination of employment with or service to the Company during which
a Stock Option or SAR may be exercised.

 

- 5 -



--------------------------------------------------------------------------------

“Purchased Stock Option” shall mean a Nonqualified Stock Option that is sold to
eligible individuals at a price determined by the Committee, has an exercise
price equal to the Fair Market Value of the Common Stock subject to such Stock
Option on the date such Stock Option is sold to the eligible individual, and
contains such additional terms and conditions as the Committee deems
appropriate.

“Related Employment” shall mean the employment or performance of services by an
individual for an employer that is neither the Company nor a Subsidiary nor an
Affiliate, provided that (i) such employment or performance of services is
undertaken by the individual at the request of the Company, a Subsidiary or an
Affiliate, (ii) immediately prior to undertaking such employment or performance
of services, the individual was employed by or performing service for the
Company, a Subsidiary, or an Affiliate or was engaged in Related Employment and
(iii) such employment or performance of services is in the best interests of the
Company as determined by the Committee and is recognized by the Committee, in
its discretion, as Related Employment. The death or Disability of an individual
or his or her involuntary termination of employment during a period of Related
Employment shall be treated, for purposes of this Plan, as if the death,
Disability or involuntary termination had occurred while the individual was
employed by or performing services for the Company, a Subsidiary or an
Affiliate.

“Replacement and Substitute Award” shall mean a Stock Option, Restricted Stock
Award, or Restricted Stock Unit Award granted in connection with the spin-off of
the Company to certain current and former employees and directors of First Data
pursuant to the terms of the Employee Matters Agreement.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock or the Fair Market Value thereof in cash, which shall be contingent upon
the expiration of a specified Restriction Period and subject to such additional
restrictions as may be contained in the Agreement relating thereto. The
Committee shall specify in the Agreement whether a Restricted Stock Unit Award
shall be payable in Common Stock, cash, or any combination thereof.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or
(ii) the vesting conditions applicable to a Restricted Stock Unit Award shall
remain in effect.

“Retirement” shall mean an employee’s termination of employment with or service
to the Company by reason of retirement on or after (i) age 65, or (ii) age 55,
provided the employee has completed at least 10 Years of Service.

 

- 6 -



--------------------------------------------------------------------------------

“SAR” shall mean the right to receive, upon exercise, shares of Common Stock
(which may be Restricted Stock), cash or a combination thereof with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of such SARs which are exercised.

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, or a Bonus Stock Award.

“Stock Option” shall mean a Nonqualified Stock Option or an Incentive Stock
Option.

“Subsidiary” shall mean any entity of which the Company owns or controls,
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors (or comparable equity
participation and voting power).

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

“Years of Service” shall mean (i) the number of years of service credited to an
individual under the Company’s Incentive Savings Plan (“ISP”) or (ii) if the
individual is not eligible to participate in the ISP, the number of such
individual’s years of service, computed as if the individual had been eligible
to participate in the ISP while employed by the Company or a Subsidiary,
provided, however, that unless otherwise provided in the Agreement, the computed
number of years of service shall not include any period of an individual’s
employment with an Affiliate.

1.3. Administration. This Plan shall be administered by the Committee. The
Committee may grant any one or a combination of the following awards under this
Plan to eligible persons: (i) Stock Options (in the form of Nonqualified Stock
Options or Incentive Stock Options), (ii) SARs, (iii) Restricted Stock Awards,
(iv) Restricted Stock Unit Awards, (v) Bonus Stock Awards, and (vi) Performance
Grants.

The Committee shall, subject to the terms of this Plan, select eligible persons
for participation in this Plan and determine the form, amount and timing of each
award to such persons, the exercise price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award.

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish, amend and revoke rules and regulations it
deems necessary or desirable for the administration of this Plan, adopt
sub-plans applicable to specific Subsidiaries, Affiliates or locations and may
impose, incidental to the grant of an award, conditions with respect to the
award, such as limiting competitive employment or other activities to the extent
permitted under local law. The Committee may require, as a condition to the
issuance, exercise, settlement or acceptance of an award under this Plan, that
the award recipient agree to mandatory arbitration to settle any disputes
relating to such award. All such interpretations, rules, regulations and
conditions shall be final, binding and conclusive.

 

- 7 -



--------------------------------------------------------------------------------

In exercising its power and authority hereunder with respect to Replacement and
Substitute Awards held by current and former employees (other than Business
Employees, as such term is defined in the Employee Matters Agreement) and
directors of First Data (and their respective transferees), the Company shall
(i) act in good faith and (ii) cooperate with and give due regard to any
information provided by First Data. In addition, with respect to such
Replacement and Substitute Awards, the Company shall not, without the prior
written consent of the First Data Compensation Committee, take any discretionary
action to accelerate vesting of any such awards.

To the extent permitted by applicable law, the Committee may delegate some or
all of its power and authority hereunder to another entity or committee, a
member of the Board, or one or more officers of the Company as the Committee
deems appropriate; provided, however, that the Committee may not delegate its
power and authority to another entity or committee, a member of the Board, or
one or more officers of the Company with regard to (i) the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding, (ii) the selection for participation in this Plan of an officer or
other person subject to Section 16 of the Exchange Act or decisions concerning
the timing, pricing or amount of an award to such an officer or other person,
and (iii) any decision regarding the impact of a Change in Control on awards
issued under the Plan.

No member of the Committee, and no entity, committee, member of the Board or
officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with this Plan in good faith, and the
members of the Committee and such entities, committees, members of the Board or
officers shall be entitled to indemnification and reimbursement by the Company
in respect of any claim, loss, damage or expense (including attorneys’ fees)
arising therefrom to the full extent permitted by law.

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4. Eligibility. All employees of the Company, Subsidiaries and Affiliates and
other individuals who perform services for the Company, a Subsidiary or an
Affiliate are eligible to receive awards under this Plan, as the Committee in
its sole discretion may select from time to time. In connection with the
spin-off of the Company, certain current and former employees and directors of
First Data will receive Replacement and Substitute Awards. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time.

1.5. Shares Available.

(a) Plan Share Limit. Subject to adjustment as provided in Section 5.7,
120,000,000 shares of Common Stock shall be available under this Plan (the “Plan
Share Limit”).

 

- 8 -



--------------------------------------------------------------------------------

(b) Deductions. Shares of Common Stock subject to Stock Options and SARs shall
apply against and reduce the Plan Share Limit as one share for every one share
subject thereto. Shares of Common Stock subject to Stock Awards and Performance
Grants shall apply against and reduce the Plan Share Limit as one share for
every one share subject thereto or payable pursuant thereto; provided, however,
that if and during any period when more than 30,000,000 of the shares of Common
Stock available under the Plan Share Limit are subject to Stock Awards and
Performance Grants, the remaining shares of Common Stock available under the
Plan Share Limit shall be reduced by three shares for every one share awarded
pursuant to Stock Awards and Performance Grants in excess of 30,000,000 of the
Plan Share Limit. Dividend equivalents paid in cash with respect to awards shall
not apply against or reduce the Plan Share Limit.

(c) Increases. The Plan Share Limit, as reduced pursuant to Section 1.5(b),
shall be increased (but not above the number of shares set forth in
Section 1.5(a)) by shares of Common Stock subject to an outstanding award that
are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such award. The Plan Share Limit shall not be
increased by (i) shares of Common Stock delivered or withheld to pay all or a
portion of the exercise price of an award, (ii) shares of Common Stock delivered
or withheld to satisfy all or a portion of the tax withholding obligations
relating to an award, (iii) shares subject to a SAR that is exercised, whether
or not shares of Common Stock are issued to the Participant upon exercise of the
SAR, or (iv) shares of Common Stock that are repurchased by the Company with the
proceeds from the exercise of an award. Increases in the Plan Share Limit
pursuant to this Section 1.5(c) shall be made in a manner consistent with the
Plan Share Limit deductions in effect at the time such increase occurs under
Section 1.5(b).

(d) Performance-based Compensation. To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code, the
maximum aggregate number of shares of Common Stock with respect to which Stock
Options, SARs, Stock Awards or Performance Grants may be issued to any
individual during a calendar year shall be one-half of one percent of the total
number of outstanding shares of Common Stock of the Company as of the preceding
December 31st. The maximum amount of cash payable during a calendar year to any
person in connection with a Performance Grant shall be $8,000,000.

(e) Source of Shares. Shares of Common Stock shall be made available from
authorized but unissued shares, treasury shares, reacquired shares, or any
combination thereof.

1.6 Employment. Unless otherwise expressly provided herein, references to
“employment” with the Company or “employment with or service to the Company”
shall mean the employment with or service to the Company, a Subsidiary or an
Affiliate, including transfers of employment between the Company, a Subsidiary
and an Affiliate, approved leaves of absence, and Related Employment.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1. Stock Options. The Committee may, in its discretion, grant Stock Options to
such eligible persons as may be selected by the Committee. An Incentive Stock
Option may not be granted to any person who is not an employee of the Company or
any parent or subsidiary (as defined in Section 424 of the Code). Each Incentive
Stock Option shall be granted within ten years of the date this Plan is adopted
by the Board. To the extent the aggregate Fair Market Value (determined as of
the date of grant) of shares of Common Stock with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or subsidiary as defined in Section 424 of the Code)
exceeds the amount (currently $100,000) established by the Code, such options
shall constitute Nonqualified Stock Options.

 

- 9 -



--------------------------------------------------------------------------------

Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to a Stock Option shall be determined by the Committee. The purchase
price per share of Common Stock purchasable upon exercise of a Stock Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such Stock Option; provided, however, that if an
Incentive Stock Option shall be granted to any person who, at the time such
Incentive Stock Option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or subsidiary as defined in Section 424 of the
Code) (a “Ten Percent Holder”), the purchase price per share of Common Stock
shall be the price (currently 110% of Fair Market Value) required by the Code in
order to constitute an Incentive Stock Option.

(b) Option Period and Exercisability. The period during which a Stock Option may
be exercised shall be determined by the Committee; provided, however, that no
Stock Option shall be exercised later than ten years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such Incentive Stock Option shall not be exercised later than
five years after its date of grant. The Committee may, in its discretion,
establish Performance Measures which shall be satisfied or met as a condition to
the grant of a Stock Option or to the exercisability of all or a portion of a
Stock Option. The Committee shall determine whether a Stock Option shall become
exercisable in cumulative or non-cumulative installments and in part or in full
at any time. An exercisable Stock Option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.

(c) Method of Exercise. A Stock Option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) except as may be prohibited by applicable law, in cash by
a broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise, or (D) by a combination of (A) and (B), in each
case to the extent set forth in the Agreement relating to the Stock Option, and
(ii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No certificate or other indicia of ownership representing Common
Stock shall be delivered until the full purchase price therefor, and any
withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

- 10 -



--------------------------------------------------------------------------------

(d) Minimum Vesting Period. Except as provided in this subsection or as
otherwise provided under the Plan, no Stock Option award may become exercisable
in full until three years from the date such Stock Option was granted and no
portion of a Stock Option award may become exercisable until one year from the
date such Stock Option was granted. The limitations of the preceding sentence
shall not apply in the case of a Stock Option that becomes exercisable as a
result of the attainment of a specified Performance Measure or in the case of a
Stock Option granted as an employee recognition award, a retention award, or to
a newly hired employee; provided that except as provided for under the Plan no
portion of any such Stock Option may become exercisable until six months from
the date the Stock Option was granted. The exceptions in the preceding sentence
to the general minimum vesting provisions of this subsection, other than the
exception applying to a Stock Option that becomes exercisable as a result of the
attainment of a specified Performance Measure, are intended to be applied only
in special circumstances as determined by the Committee (or its delegate).

(e) Repricing and Discounting. Subject to Section 5.7, the repricing or
discounting of Stock Options is expressly disallowed under this Plan.

2.2. Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. The base price of an SAR shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date such SAR is
granted.

(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no SAR shall be exercised later than ten years after its
date of grant. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an SAR
or to the exercisability of all or a portion of an SAR. The Committee shall
determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised only with respect to a whole number of SARs. If an SAR
is exercised for shares of Restricted Stock, a certificate or certificates or
other indicia of ownership representing such Restricted Stock shall be issued in
accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR and shall have rights as a stockholder of the Company in accordance
with Section 5.10.

(c) Method of Exercise. An SAR may be exercised (i) by giving written notice to
the Company specifying the whole number of SARs which are being exercised and
(ii) by executing such documents as the Company may reasonably request.

 

- 11 -



--------------------------------------------------------------------------------

(d) Minimum Vesting Period. Except as provided in this subsection or as
otherwise provided under the Plan, no SAR award may become exercisable in full
until three years from the date such SAR was granted and no portion of a SAR
award may become exercisable until one year from the date such SAR was granted.
The limitations of the preceding sentence shall not apply in the case of a SAR
that becomes exercisable as a result of the attainment of a specified
Performance Measure or in the case of a SAR granted as an employee recognition
award, a retention award, or to a newly hired employee; provided that except as
provided for under the Plan no portion of any such SAR may become exercisable
until six months from the date the SAR was granted. The exceptions in the
preceding sentence to the general minimum vesting provisions of this subsection,
other than the exception applying to a SAR that becomes exercisable as a result
of the attainment of a specified Performance Measure, are intended to be applied
only in special circumstances as determined by the Committee (or its delegate).

(e) Repricing and Discounting. Subject to Section 5.7, the repricing or
discounting of SARs is expressly disallowed under this Plan.

2.3. Termination of Employment or Service.

(a) Disability. Unless otherwise specified in the Agreement, if the employment
with or service to the Company of the holder of a Stock Option or SAR terminates
by reason of Disability, each Stock Option and SAR held by such holder shall
become fully vested and exercisable and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until the date
which is one year after the effective date of such holder’s termination of
employment or service, or if earlier, the expiration date of the term of such
Stock Option or SAR.

(b) Retirement. Unless otherwise specified in the Agreement, if the employment
with or service to the Company of the holder of a Stock Option or SAR terminates
by reason of Retirement, each Stock Option and SAR held by such holder shall
continue to vest in accordance with its terms, and to the extent vested, may
thereafter be exercised by such holder (or such holder’s legal representative or
similar person) until the date which is four years after the effective date of
such holder’s termination of employment or service, or if earlier, the
expiration date of the term of such Stock Option or SAR.

(c) Death. Unless otherwise specified in the Agreement, if the employment with
or service to the Company of the holder of a Stock Option or SAR terminates by
reason of death, each Stock Option and SAR held by such holder shall become
fully vested and exercisable and may thereafter be exercised by such holder’s
executor, administrator, legal representative, beneficiary or similar person
until the date which is one year after the date of death, or if earlier, the
expiration date of the term of such Stock Option or SAR.

(d) Involuntary Termination Without Cause. Unless otherwise specified in the
Agreement, and except as provided in Section 5.8, if the employment with or
service to the Company of the holder of a Stock Option or SAR is terminated by
the Company, a Subsidiary or an Affiliate without Cause, each Stock Option and
SAR held by such holder shall cease to vest, and to the extent already vested,
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until the date which is three months after
such involuntary termination, or if earlier, the expiration date of the term of
such Stock Option or SAR.

 

- 12 -



--------------------------------------------------------------------------------

(e) Termination for Cause. If the employment with or service to the Company of
the holder of a Stock Option or SAR is terminated for Cause, each Stock Option
and SAR held by such holder shall cease to vest, and to the extent already
vested, may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until the close of the New York Stock Exchange
(if open) on the date of such holder’s termination of employment or service. If
the New York Stock Exchange is closed at the time of such holder’s termination
of employment, then such Stock Option or SAR shall be forfeited at the time such
holder’s employment is terminated and shall be canceled by the Company.

(f) Other Termination. Unless otherwise specified in the Agreement, if the
employment with or service to the Company of the holder of a Stock Option or SAR
terminates for any reason other than Disability, Retirement, death, involuntary
termination without Cause, or termination for Cause, each Stock Option and SAR
held by such holder shall cease to vest, and to the extent already vested, may
thereafter be exercised by such holder (or such holder’s legal representative or
similar person) until the close of the New York Stock Exchange (if open) on the
date which is the thirtieth (30th) day following such holder’s termination of
employment or service. If the New York Stock Exchange is closed on such date,
then such Stock Option or SAR shall be forfeited and shall be canceled by the
Company effective with the close of the New York Stock Exchange on the next
following day in which the New York Stock Exchange is open.

(g) Death Following Termination of Employment or Service. Unless otherwise
specified in the Agreement, if the holder of a Stock Option or SAR dies during
the applicable Post-Termination Exercise Period, each Stock Option and SAR held
by such holder shall be exercisable only to the extent that such Stock Option or
SAR is exercisable on the date of such holder’s death and may thereafter be
exercised by the holder’s executor, administrator, legal representative,
beneficiary or similar person until the date which is one year after the date of
death, or if earlier, the expiration date of the term of such Stock Option or
SAR.

III. STOCK AWARDS

3.1. Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to the Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award, or a Bonus Stock Award.

3.2. Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Stock Award and the Performance Measures (if any) and the
Restriction Period applicable to a Restricted Stock Award or a Restricted Stock
Unit Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
or Restricted Stock Unit Award shall provide, in the manner determined by the
Committee, in its discretion, and subject to the provisions of this Plan, for
the vesting of the shares of Common Stock subject to such award, in the case of
a Restricted Stock Award, or for the vesting of the Restricted Stock Unit Award
itself, in the case of Restricted Stock Unit Award, (i) if specified Performance
Measures are satisfied or met during the specified Restriction Period or (ii) if
the holder of such award remains continuously in the employment of or service to
the Company during the specified Restriction Period, and for the forfeiture of
all or a portion of the shares of Common Stock subject to such award in the case
of a Restricted Stock Award, or for the forfeiture of the Restricted Stock Unit
Award itself, in the case of a Restricted Stock Unit Award, (x) if specified
Performance Measures are not satisfied or met during the specified Restriction
Period or (y) if the holder of such award does not remain continuously in the
employment of or service to the Company during the specified Restriction Period.

 

- 13 -



--------------------------------------------------------------------------------

Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

(c) Share Certificates/Indicia of Ownership. During the Restriction Period, a
certificate or certificates or other indicia of ownership representing a
Restricted Stock Award may be registered in the holder’s name or a nominee name
at the discretion of the Company and may bear a legend, in addition to any
legend which may be required pursuant to Section 5.6, indicating that the
ownership of the shares of Common Stock represented thereby is subject to the
restrictions, terms and conditions of this Plan and the Agreement relating to
the Restricted Stock Award. As determined by the Committee, all certificates or
other indicia of ownership registered in the holder’s name shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the Restricted Stock Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Restriction Period (and the
satisfaction or attainment of any applicable Performance Measures), or upon the
grant of a Bonus Stock Award, in each case subject to the Company’s right to
require payment of any taxes in accordance with Section 5.5, a certificate or
certificates evidencing ownership, or such other indicia of ownership as
determined by the Committee, of the requisite number of shares of Common Stock
shall be delivered to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the
Committee’s right to cause such Award to be cancelled pursuant to an adjustment
under Section 5.7, the holder of such award shall have all rights as a
stockholder of the Company, including voting rights, the right to receive
dividends and the right to participate in any capital adjustment applicable to
all holders of Common Stock; provided, however, that unless the Committee
determines otherwise, a distribution with respect to shares of Common Stock,
including a regular cash dividend, shall be deposited with the Company and
replaced with additional Restricted Stock Awards with a Fair Market Value equal
to such distribution and otherwise subject to the same restrictions as the
shares of Common Stock with respect to which such distribution was made.

(e) Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit Award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit Award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit Awards which are settled in shares of Common Stock. No
shares of Common Stock and no certificates or other indicia of ownership
representing shares of Common Stock that are subject to a Restricted Stock Unit
Award shall be issued upon the grant of a Restricted Stock Unit Award. Instead,
shares of Common Stock subject to Restricted Stock Unit Awards and the
certificates or other indicia of ownership representing such shares of Common
Stock shall only be distributed at the time of settlement of such Restricted
Stock Unit Awards in accordance with the terms and conditions of this Plan and
the Agreement relating to such Restricted Stock Unit Award.

 

- 14 -



--------------------------------------------------------------------------------

(f) Minimum Restriction Period. Except as provided in this subsection or as
otherwise provided under the Plan, the Restriction Period applicable to a
Restricted Stock Award or Restricted Stock Unit Award may not lapse in full
until three years from the date such award was granted and no portion of the
Restriction Period applicable to a Restricted Stock Award or Restricted Stock
Unit Award may lapse until one year from the date such award was granted. The
limitations of the preceding sentence shall not apply in the case of a
Restricted Stock Award or Restricted Stock Unit Award that vests as a result of
the attainment of a specified Performance Measure or in the case of a Restricted
Stock Award or Restricted Stock Unit Award granted as a founder’s grant, an
employee recognition award, a retention award, or to a newly hired employee;
provided that except as provided for under the Plan the minimum Restriction
Period applicable to such award shall be six months. The exceptions in the
preceding sentence to the general minimum vesting provisions of this subsection,
other than the exception applying to a Restricted Stock Award or Restricted
Stock Unit Award that vests as a result of the attainment of a specified
Performance Measure, are intended to be applied only in special circumstances as
determined by the Committee (or its delegate).

3.3. Termination of Employment or Service.

(a) Disability and Death. Unless otherwise set forth in the Agreement relating
to a Stock Award, if the employment with or service to the Company of the holder
of such award terminates by reason of Disability or death, the Restriction
Period shall terminate as of the effective date of such holder’s termination of
employment or service and all Performance Measures applicable to such award
shall be deemed to have been satisfied at the maximum level.

(b) Other Termination. Unless otherwise set forth in the Agreement relating to a
Stock Award, and except as provided in Section 5.8, if the employment with or
service to the Company of the holder of a Stock Award terminates for any reason
other than Disability or death, the portion of such award which is subject to a
Restriction Period on the effective date of such holder’s termination of
employment or service shall be immediately forfeited by such holder and canceled
by the Company.

IV. PERFORMANCE GRANTS

4.1. Performance Grants. The Committee may, in its discretion, make Performance
Grants to such eligible persons as may be selected by the Committee.

 

- 15 -



--------------------------------------------------------------------------------

4.2. Terms of Performance Grants. Performance Grants shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a) Amount of Performance Grant and Performance Measures. The Agreement shall
set forth the amount of the Performance Grant and a description of the
Performance Measures and the Performance Period applicable to such Performance
Grant, as determined by the Committee in its discretion.

(b) Vesting and Forfeiture. The Agreement shall provide, in the manner
determined by the Committee in its discretion, for the vesting of a Performance
Grant, if specified Performance Measures are satisfied during the specified
Performance Period, and for the forfeiture of all or a portion of such award, if
specified Performance Measures are not satisfied during the specified
Performance Period.

(c) Settlement of Vested Performance Grants. The Agreement (i) shall specify
whether a Performance Grant may be settled in shares of Common Stock, Restricted
Stock, Restricted Stock Units, cash or a combination thereof and (ii) may
specify whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on or the deemed reinvestment of any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award, if
any. If a Performance Grant is settled in shares of Restricted Stock, a
certificate or certificates or other indicia of ownership representing such
Restricted Stock shall be issued in accordance with Section 3.2(c) and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the settlement of a
Performance Grant in shares of Common Stock or Restricted Stock the holder of
such award shall have no rights as a stockholder of the Company with respect to
any shares of Common Stock subject to such award and shall have rights as a
stockholder of the Company in accordance with Section 5.10.

(d) Minimum Performance Period. The minimum Performance Period for any
Performance Grant is one year from the date such grant is made.

4.3. Termination of Employment or Service.

(a) Disability, Retirement and Death. Unless otherwise set forth in the
Agreement, if the employment with or service to the Company of the holder of a
Performance Grant terminates during the Performance Period by reason of
Disability, Retirement or death, the Performance Period shall continue and the
holder, or the holder’s executor, administrator, legal representative,
beneficiary or similar person, as applicable, shall be entitled to a prorated
award. Such prorated award shall be equal to the value of the award at the end
of the Performance Period multiplied by a fraction, the numerator of which shall
equal the number of months such holder was employed with or performing services
for the Company during the Performance Period (fractional months shall be
ignored) and the denominator of which shall equal the number of months in the
Performance Period; provided, however, that such holder, or such holder’s
executor, administrator, legal representative, beneficiary or similar person, as
applicable, shall not be entitled to payment or distribution of such Performance
Grant earlier than the date set forth in the Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(b) Other Termination. Unless otherwise set forth in the Agreement, if the
employment with or service to the Company of the holder of a Performance Grant
terminates during the Performance Period for any reason other than Disability,
Retirement or death, each Performance Grant that is not vested shall be
immediately forfeited.

V. GENERAL

5.1. Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved, shall become
effective as of September 28, 2006, the date on which the 2006 LTIP was approved
by First Data in its capacity as sole stockholder of the Company. This Plan
shall terminate on the tenth anniversary of the date of approval of the Plan by
the Board or Committee, or if earlier when shares of Common Stock are no longer
available for the grant, exercise or settlement of awards, unless terminated
earlier by the Board or the Committee. Termination of this Plan shall not affect
the terms or conditions of any award granted prior to termination. If this Plan
is not approved by the stockholders of the Company, this Plan shall be null and
void and the 2006 LTIP shall remain in full force and effect.

5.2. Amendments. The Board or the Committee may amend or terminate this Plan,
and except as provided in Sections 2.1(e) and 2.2(e), the Committee may amend
outstanding awards under this Plan in any manner as it shall deem advisable in
its sole discretion, subject to any requirement of stockholder approval required
by applicable law, rule or regulation, including Section 162(m) and Section 422
of the Code and the rules of the New York Stock Exchange; provided, however,
that no amendment of the Plan shall be made without stockholder approval if such
amendment would increase the maximum number of shares of Common Stock available
under this Plan (subject to Section 5.7). No amendment of the Plan or an
outstanding award may impair the rights of a holder (the determination of which
shall be made by the Committee in its sole discretion) of an outstanding award
without the consent of such holder.

5.3. Agreement. The Company may condition an award holder’s right (a) to
exercise, vest or settle the award and (b) to receive delivery of shares, on the
execution and delivery to the Company of the Agreement and the completion of
other requirements, including, but not limited to, the execution of a
nonsolicitation agreement by the recipient and delivery thereof to the Company.
Notwithstanding anything contained herein to the contrary, the Committee may
approve an Agreement that, upon the termination of an award holder’s employment
or service, provides that, or may, in its sole discretion based on a review of
all relevant facts and circumstances, otherwise take action regarding an
Agreement such that (i) any or all outstanding Stock Options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding Stock Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding Performance
Grant shall lapse and (iv) the Performance Measures applicable to any
outstanding award (if any) shall be deemed to be satisfied at the maximum or any
other level.

5.4. Transferability of Stock Options. Stock Options may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by the holder
thereof, except by will or the laws of descent and distribution; provided,
however, that unless otherwise specified in the Agreement, as long as the holder
continues employment with or service to the Company, such holder may transfer
Stock Options to a Family Member or Family Entity without consideration;
provided, however, in the case of a transfer of Stock Options to a limited
liability company or a partnership which is a Family Entity, such transfer may
be for consideration consisting solely of an equity interest in the limited
liability company or partnership to which the transfer is made. Any transfer of
Stock Options shall be in a form acceptable to the Committee, shall be signed by
the holder and shall be effective only upon written acknowledgement by the
Committee of its receipt and acceptance of such notice. If a Stock Option is
transferred to a Family Member or to a Family Entity, such Stock Option may not
thereafter be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by such Family Member or Family Entity except by will or the laws of
descent and distribution.

 

- 17 -



--------------------------------------------------------------------------------

5.5. Tax Withholding. The Company shall have the right to require, as of the
grant, vesting, or exercise of an award, the sale of any shares of Common Stock,
the receipt of any dividends or the payment of any cash pursuant to an award
made hereunder, payment by the holder of such award of any federal, state, local
or other income, social insurance, payroll or other tax-related items which may
be required to be withheld or paid in connection with such award. An Agreement
may provide that (i) the Company shall withhold whole shares of Common Stock
which would otherwise be delivered to a holder having an aggregate Fair Market
Value determined as of the date the obligation to withhold or pay taxes arises
in connection with an award (the “Tax Date”) in the amount necessary to satisfy
any such obligation, or withhold an amount of cash which would otherwise be
payable to a holder, including withholding from wages or other cash compensation
otherwise due to the holder, in the amount necessary to satisfy any such
obligation or (ii) the holder may satisfy any such obligation by any of the
following means: (A) a cash payment to the Company, (B) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, (D) in
the case of the exercise of a Stock Option, a cash payment by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise, in each case to the extent set forth in the Agreement
relating to an award, or (E) any combination of (A) and (B). Shares of Common
Stock to be delivered or withheld may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate. Any fraction of a share of Common Stock which would be required to satisfy
such an obligation shall be disregarded and the remaining amount due shall be
paid in cash by the holder.

5.6. Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting, exercise or
settlement of such award or the delivery of shares thereunder, such award shall
not vest, be exercised or settled and such shares shall not be delivered unless
such listing, registration, qualification, consent, approval or other action
shall have been effected or obtained, free of any conditions not acceptable to
the Company. In addition, the Committee may condition the grant of an award on
compliance with certain listing, registration or other qualifications applicable
to the award under any law or any obligation to obtain the consent or approval
of a governmental body. The Company may require that certificates or other
indicia of ownership evidencing shares of Common Stock delivered pursuant to any
award made hereunder bear a legend indicating that the sale, transfer or other
disposition thereof by the holder is prohibited except in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder.

 

- 18 -



--------------------------------------------------------------------------------

5.7. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number, class and kind of securities (including, for this purpose,
securities of any other entity that is a party to any such transaction)
available under this Plan, the maximum number of securities available for Stock
Awards and Performance Grants, the number, class and kind of securities
(including, for this purpose, securities of any other entity that is a party to
any such transaction) subject to each outstanding Stock Option and the purchase
price per security, the terms of each outstanding Stock Option, the maximum
number of securities with respect to which Stock Options or SARs (or a
combination thereof), or Stock Awards or Performance Grants may be made or
granted during any calendar year to any person, the number, class and kind of
securities (including, for this purpose, securities of any other entity that is
a party to any such transaction) subject to each outstanding SAR and the base
price per SAR, the terms of each outstanding SAR, the number, class and kind of
securities (including, for this purpose, securities of any other entity that is
a party to any such transaction) subject to each outstanding Stock Award or
Performance Grant, and the terms of each outstanding Stock Award or Performance
Grant shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding Stock Options and SARs without an increase in
the aggregate purchase price or base price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional security being (a) available under
this Plan, such fractional security shall be disregarded, or (b) subject to an
award under this Plan, the Company shall pay the holder of such award, in
connection with the adjustment or first vesting, exercise or settlement of such
award in whole or in part occurring after such adjustment, as the Committee may
determine , an amount in cash determined by multiplying (i) the fraction of such
security (rounded to the nearest hundredth) by (ii) the excess, if any, of
(A) the Fair Market Value on the vesting, exercise or settlement date over
(B) the exercise or base price, if any, of such award.

5.8. Change in Control.

(a) Awards Granted On and After February 17, 2009. Effective for awards granted
under the Plan on and after February 17, 2009, if an award holder’s employment
is terminated by the Company, a Subsidiary or an Affiliate without Cause (or
otherwise terminates for an eligible reason according to the terms of the
Company severance policy applicable to the holder as of the effective date of a
Change in Control) during the period commencing on and ending twenty-four months
after the effective date of the Change in Control, then effective on the
holder’s date of termination of employment (i) each outstanding Stock Option and
SAR held by such holder shall become fully vested and exercisable, and (ii) the
Restriction Period applicable to each outstanding Stock Award held by such
holder shall lapse; provided, however, that awards that will vest or become
exercisable or payable only if specified Performance Measures are attained and
awards that provide for a deferral of compensation within the meaning of Code
§ 409A shall vest or be exercisable or payable in accordance with the applicable
Agreements, subject to the terms of the Plan. All other awards granted under the
Plan to such holder, including Performance Grants, shall vest or be exercisable
or payable, if at all, in accordance with the applicable Agreements, subject to
the terms of the Plan. Notwithstanding any provision of this Plan to the
contrary, each Stock Option or SAR granted to such holder shall remain
exercisable by the holder (or his or her legal representative or similar person)
until the earlier of (y) the end of the severance period applicable to the
holder under the Company severance policy (if any) applicable to the holder as
of the effective date of a Change in Control or, if later, the end of the
otherwise applicable Post-Termination Exercise Period, or (z) the expiration
date of the term of the Stock Option or SAR.

 

- 19 -



--------------------------------------------------------------------------------

(b) Awards Granted Prior to February 17, 2009. Effective for awards granted
under the Plan prior to February 17, 2009, as of the effective date of a Change
in Control (i) each outstanding Stock Option and SAR shall become fully vested
and exercisable, (ii) the Restriction Period applicable to each outstanding
Stock Award shall lapse, (iii) the Performance Period applicable to any
outstanding Performance Grant shall lapse, and (iv) the Performance Measures
applicable to any outstanding award shall be deemed to be satisfied at the
target level (or if greater, at the performance level actually attained).
Notwithstanding any provision of this Plan to the contrary, each Stock Option or
SAR granted to a holder whose employment is terminated for an eligible reason
according to the terms of the Company severance policy applicable to the holder
as of the effective date of a Change in Control during the period commencing on
and ending twenty-four months after the effective date of the Change in Control
shall remain exercisable by such holder (or his or her legal representative or
similar person) until the earlier of (y) the end of the severance period
applicable to the holder under such severance policy or, if later, the end of
the otherwise applicable Post-Termination Exercise Period, or (z) the expiration
date of the term of the Stock Option or SAR.

5.9. No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
Subsidiary or any Affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any Affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

5.10. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

5.11. Designation of Beneficiary. If permitted by the Committee, the holder of
an award may file with the Committee a written designation of one or more
persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death. To the extent an outstanding
Stock Option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such Stock Option or SAR to the
extent permitted under local law.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

 

- 20 -



--------------------------------------------------------------------------------

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding Stock Option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

5.12. Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.13. Replacement and Substitute Awards. Notwithstanding anything in this Plan
to the contrary, any Stock Option or Stock Award that is intended to be a
Replacement or Substitute Award granted in connection with the spin-off of the
Company shall be subject to the same terms and conditions as the original First
Data award to which it relates; provided, however that such awards shall be
administered by the Committee.

5.14. Foreign Employees. The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws and procedures and to
foster and promote achievement of the purposes of this Plan. Without limiting
the generality of the foregoing, the Committee is specifically authorized to
adopt rules, procedures and sub-plans with provisions that limit or modify
rights on death, Disability or Retirement or on termination of employment;
available methods of exercise or settlement of an award; payment of income,
social insurance contributions and payroll taxes; the withholding procedures and
handling of any stock certificates or other indicia of ownership which vary with
local requirements. The Committee may also adopt rules, procedures or sub-plans
applicable to particular Subsidiaries, Affiliates or locations. The rules of
such sub-plans may take precedence over other provisions of this Plan, with the
exception of Sections 1.5 and 5.2, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

5.15. Termination of Employment or Service. Unless otherwise determined by the
Committee, an award holder employed by or providing service to an entity that is
a Subsidiary or an Affiliate under this Plan shall be deemed to have terminated
employment with or service to the Company for purposes of this Plan on the date
that such entity ceases to be a Subsidiary or an Affiliate hereunder.

 

- 21 -